department of the treasury internal_revenue_service p o box irs cincinnati oh release number release date uil code date date employer id number contact person id number contact telephone number form you must file tax years dear this letter is our final_determination that you don’t qualify for tax-exempt status under sec_501 of the internal_revenue_code the code recently we sent you a proposed adverse determination in response to your application the proposed adverse determination explained the facts law and basis for our conclusion and it gave you days to file a protest because we didn’t receive a protest within the required days the proposed determination is now final you must file federal_income_tax returns for the tax years listed at the top of this letter using the required form also listed at the top of this letter within days of this letter unless you request an extension of time to file we’ll make this final adverse determination_letter and the proposed adverse determination_letter available for public inspection as required under sec_6110 of the code after deleting certain identifying information please read the enclosed notice notice of intention to disclose and review the two attached letters that show our proposed deletions if you disagree with our proposed deletions follow the instructions in the notice on how to notify us if you agree with our deletions you don’t need to take any further action if you have questions about this letter you can contact the person listed at the top of this letter if you have questions about your federal_income_tax status and responsibilities call our customer service number pincite-829-1040 tty for deaf or hard of hearing or customer service for businesses pincite-829-4933 letter rev catalog number sincerely director exempt_organizations enclosures notice redacted letter proposed adverse determination under sec_501 other than c redacted letter final adverse determination under sec_501 other than c - no protest letter rev catalog number department of the treasury internal_revenue_service rs p o box i cincinnati oh business legend b date c d area e individual f individual g business x y z dollar amount number number dear date date employer id number contact person id number contact telephone number contact fax number uil we considered your application_for recognition of exemption from federal_income_tax under sec_501 of the internal_revenue_code the code based on the information provided we determined that you don’t qualify for exemption under sec_501 of the code this letter explains the basis for our conclusion please keep it for your records issue s are you organized and operated for pleasure recreation and other non-profit purposes as defined in sec_501 of the code no for the reasons given below facts you were incorporated as a mutual benefit corporation with members on b you are a restaurant that will provide social interaction through dining drinking indoor recreational activities and musical entertainment among visitors to c individuals enjoying water activities on d and the local community as members and guests of members you provide food beverages and social interactions to the visitors to the campground furthermore you state that activities will be done at the location of the restaurant you you have only two directors e and f who will conduct the activities both directors will be paid a reasonable salary for managerial duties e and f share the same last name and address but no relation was documented you refer to being connected to g g operates the campground connected to the restaurant g is a for-profit entity owned in part and managed by e and f you rent a building and equipment from g share office space with g and have common employees and officers with g you submitted three contracts - a commercial real_estate lease an equipment rental agreement and a management agreement the facility lease describes the property as a restaurant building and use as a private club restaurant the equipment agreement states all equipment remains the property of g and you will cover half of an additional shoreline lease applicable to g and the management agreement states fees may be billed hourly for the following services bookkeeping payroll quarterly and sales_tax filing maintenance all three agreements were between you and g and all three were signed by e as lessor and f as lessee the agreements stipulated terms and fees you submitted no documentation as to how you arrived negotiated or agreed upon these terms or fees your bylaws state you shall be composed of resident and non-resident members the board_of directors in its sole discretion may grant honorary membership members must pay an initiation fee and annual dues resident members are limited to z and non-resident members are limited to y guests are limited to those persons who accompany a member or persons for whom a member has made prior arrangements with management your bylaws further stipulate the board_of directors shall have the general management and control of the affairs of the club and it’s property membership is open to all individuals over years of age members are then entitled to purchase food and beverages and or participate in social activities membership fees and dues are x dollars annually you did not submit a breakdown of resident and non-resident members however per total fees and dues submitted you have between members you have stated you will receive no non-member income you have not provided nor indicated any regular schedule of events during which members meet co- mingle associate or socialize you have only stated you are for the private benefit use by members and guests you list one annual meeting at the end of the year and require only members be present for any meeting to meet quorum all of your revenue is listed as food and or beverage sales however you state that you are supported by members who pay a fee to belong entitling them to purchase food and beverages and or partake in social activities you later clarified that on your income statements membership fees were actually included in the food and beverage sales major expenses include advertising outside services payroll rent and utilities you also break down cost_of_goods_sold for beer and food purchases merchant account fees and restaurant supplies payments for services include live bands waitress and cook staff wages law sec_501 of the code provides for the exemption from federal_income_tax of clubs organized for pleasure recreation and other non-profitable purposes substantially_all of the activities of which are for such purposes and no part of the net_earnings of which inures to the benefit of any private shareholder sec_1_501_c_7_-1 provides as follows a the exemption provided by sec_501 applies only to clubs which are organized and operated exclusively for pleasure recreation and other nonprofitable purposes but does not apply to any club if any part of its net_earnings inures to the benefit of any private shareholder in general this exemption extends to social and recreation clubs which are supported solely by membership fees dues and assessments however a club otherwise entitled to exemption will not be disqualified because it raises revenue from members through the use of club facilities or in connection with club activities b a club which engages in business such as making its social and recreational facilities available to the general_public or by selling real_estate timber or other products is not organized and operated exclusively for pleasure recreation and other nonprofitable purposes and is not exempt under sec_501 uscs sec_501 solicitation by advertisement or otherwise for public patronage of its facilities is prima facie evidence that the club is engaging in business and is not being operated exclusively for pleasure recreation or social purposes however an incidental sale of property will not deprive a club of its exemption revrul_58_588 1958_2_cb_265 held that a social_club that sells an unlimited number of memberships to so-called members who have no voice in the management of the club and whose only rights are to use the club’s facilities upon payment of specified fees is not a tax-exempt social_club within the meaning of sec_501 of the code income from the members was in reality income from the general_public ‘ the organization had two classes of membership namely active and associate members the active members controlled all business decisions of the organization and some of the active members were employees of the organization the ruling held that the organization was operated in the personal_interest of a few individuals that social features are not a material purpose of the club but are subordinate and merely incidental to the active furtherance of a predominant purpose to engage in the business of selling services for profit to an unlimited number of individuals termed associate members that associate membership is not a true membership but is merely a guise under which virtually unlimited numbers of individuals may utilize the club facilities and that income from associate members is in reality income from transactions with the general_public revrul_58_589 1958_2_cb_266 sets forth the criteria for determining whether an organization qualifies for tax-exempt status per internal_revenue_code sec_501 this revenue_ruling clearly states that an organization that makes its social and recreational facilities available for use by the general_public is engaged in a business and is not exempt under internal_revenue_code sec_501 further solicitation by advertisement of public patronage of a social in addition this ruling provides club’s facilities will have an adverse effect on its tax exempt status that a commingling of the members must play a material part in the life of the organization revrul_66_225 1966_2_cb_227 held that a nonprofit organization which provides entertainment for its members does not qualify for exemption under sec_501 where it is controlled by a taxable corporation and operated as an integral part of such corporation's business the club's articles of incorporation state that its purpose is to operate a private club for its members and to provide entertainment food and refreshment for them the clubhouse with all fixtures and equipment is leased by the organization a related motel for a nominal fee but the motel retains the exclusive right to serve food and other beverages to the club's members the club has no net_worth its income is received from membership dues and fees about one-fourth of which is realized from temporary members practically all of the organization's income is spent for entertainment revrul_69_635 c b held that an organization was not exempt under sec_501 of the internal_revenue_code because the organization was designed to provide services to its members and there was no significant commingling of members application of law an organization cannot be recognized as exempt under sec_501 unless it shows that it is both organized and operated substantially for pleasure recreation or other nonprofit purposes you are formed primarily to operate a restaurant you offer a nominal membership fee allowing anyone who pays the opportunity to dine at your restaurant and purchase food drink this primarily includes visitors to a campground and their guests regulation c -1 b provides that a club which engages in business is not organized and operated exclusively for pleasure recreation and other nonprofitable purposes and is not exempt one evident fact is solicitation by advertisement one of your larger expenses is advertisement and promotion which is questionable for an entity describing itself as a private club you have stated your activities are to provide food beverages and social interactions to the visitors of the campground and d for these reasons you do not meet the operational_test under c sec_1_501_c_7_-1 states exemption provided by sec_501 does not apply to any club if any part of its net_earnings inure to the benefit of any private shareholder your restaurant is run by your only two board members e and f has contracts with a for-profit company partially owned by e and f and pays fees to those same individuals through not only those contracts but also for management services funds generated from the club restaurant are flowing directly to e and f through these arrangements resulting in inurement disqualifying you from exemption under c you are similar to the organization described in revenue ruing although you have capped the total number of members you may have these far exceed the amount of people that could be present in your restaurant at any one time further the membership fee itself is nominal and there are few barriers to membership outside of paying the fee you are also similar in that you have two classes of members and that you are operated for the personal_interest of a few individuals - here e and f while you have stated your activities are to provide social interaction this can only occur for those members present in the restaurant at that time you have no other planned social functions - your social features are not a material purpose of your club but are subordinate and incidental to the purpose of engaging in a business of selling services for profit to members here selling food and drinks at a restaurant additionally membership is not a true membership but is merely a guise under which virtually unlimited numbers of individuals may utilize your facilities your board consisting of e and f has the general management and control of the affairs of the club and it's property realistically only a fraction of your members could actively participate in your social activities the only rights accorded members are the rights to purchase food in the dining room and to participate in the few social activities you conduct any income generated therefrom is in reality income from transactions with the general_public you are similar to the organization described in revrul_66_225 you have a three part agreement in place with g a for-profit entity owned by e and f in which you lease not only the restaurant facility but also equipment and services - which include routine daily business functions of the restaurant and staff you also share office space employees and officers with g you are controlled by and operated as an integral part of a for-profit entity g similar to revenue rulings and you do not qualify under c as you have no evidence of regular commingling of members comingling is a material part in the life of a sec_501 social_club and is present if such things as meetings gatherings and regular facilities are present lack of commingling indicates a basic purpose of providing personal services and goods to the membership in a manner similar to commercial counterparts you operate a restaurant bar that is effectively open to the general_public for a de-minimus fee your membership primarily consists of individuals who happen to visit the campground or lake and pay your fee you provided no evidence of regular membership meetings and gatherings and e and f are running the daily operations of the club through their for-profit entity g conclusion you are not organized and operated for pleasure recreation and other non-profitable purposes as defined in sec_501 of the code further your activities are structured to allow your earnings to inure to insiders for these reasons you do not qualify under c if you don’t agree you have a right to file a protest if you don’t agree with our proposed adverse determination to do so you must send a statement to us within days of the date of this letter the statement must include e e e e e e your name address employer_identification_number ein and a daytime phone number acopy of this letter highlighting the findings you disagree with an explanation of why you disagree including any supporting documents the law or authority if any you are relying on the signature of an officer director trustee or other official who is authorized to sign for the organization or your authorized representative one of the following declarations for an officer director trustee or other official who is authorized to sign for the organization under penalties of perjury declare that examined this protest statement including accompanying documents and to the best of my knowledge and belief the statement contains all relevant facts and such facts are true correct and complete for authorized representatives under penalties of perjury declare that prepared this protest statement including accompanying documents and to the best of my knowledge and belief the statement contains all relevant facts and such facts are true correct and complete your representative attorney certified_public_accountant or other individual enrolled to practice_before_the_irs must file a form_2848 power_of_attorney and declaration of representative with us if he or she hasn’t already done so you can find more information about representation in publication practice_before_the_irs and power_of_attorney we'll review your protest statement and decide if you provided a basis for us to reconsider our determination if so we'll continue to process your case considering the information you provided if you haven't provided a basis for reconsideration we'll forward your case to the office of appeals and notify you you can find more information about the role of the appeals_office in publication how to appeal an irs decision on tax-exempt status where to send your protest please send your protest statement form_2848 if needed and any supporting documents to the applicable address u s mail street address for delivery service internal_revenue_service eo determinations quality assurance room p o box cincinnati oh internal_revenue_service eo determinations quality assurance main street room cincinnati oh you can also fax your statement and supporting documents to the fax number listed at the top of this letter if you fax your statement please contact the person listed at the top of this letter to confirm that he or she received it if you agree if you agree with our proposed adverse determination you don’t need to do anything if we don’t hear from you within days we'll issue a final adverse determination_letter that letter will provide information on your income_tax filing_requirements you can find all forms and publications mentioned in this letter on our website at www irs gov formspubs if you have questions you can contact the person listed at the top of this letter sincerely enclosure publication director exempt_organizations
